OPINION OF THE COURT
VAUGHN J. RUDNICK, Circuit Judge.
THIS MATTER is before the Court on the Motion To Dismiss the Amended Complaint filed by the Defendant, the Florida Patient’s Compensation Fund. At the conclusion of the hearing conducted on this matter on October 28, 1983, the Court requested counsel to submit memoranda on the issue presented. The Defendant, hereafter referred to as the “Fund”, asserts that no coverage is afforded for the type of *88claim presented by the Plaintiffs by way of this action. The Court agrees with the Fund’s position and, for the reasons which follow, hereby dismisses the Amended Complaint as it fails to state a claim covered by membership in the Fund.
The terms of the coverage afforded through membership in the Fund are found in Florida Statutes Section 768.54. This statutory provision indicates that Fund coverage extends to certain health care providers for protection against claims brought by patients who are injured by reason of medical malpractice. Protection is not afforded for intentional acts of the Fund members.
The Plaintiffs do not claim to have been a patient of any health care provider, nor do they present a claim sounding in medical malpractice. The Plaintiffs do assert a claim based upon an alleged intentional act. For these reasons, the terms of Florida Statutes 768.54 have not been met for purposes of a claim being made for which Fund coverage exists.
For reasons set forth, the Amended Complaint of Plaintiffs, Dr. Frederick W. Silverman and Barbara Silverman, against the Florida Patient’s Compensation Fund is hereby dismissed with prejudice. The Court reserves jurisdiction for taxation of costs against the Plaintiffs should same be deemed appropriate.